DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al, US Patent Application Publication 2013/0217220 in view of Chang et al, US Patent Application Publication 2015/0380406 and Pan et al, US Patent Application Publication 2004/0203234.

Regarding claim 1, Jagannathan teaches a PMOS gate structure, comprising: a trench (where 230A is located in between 52A), a high-k metal layer 32A on a bottom and on sidewalls of the trench [0047]; a first layer 34 on the surface of the high-k metal [0048]; an n-type work function metal 36A on the surface of the first layer ([0048,0055] 
a metal layer 40A in a space in the n-type work function metal (figure 10).

Jagannathan fails to teach the first layer is a fluorine free tungsten layer.

However, [0032] of Chang teaches that both tungsten and tungsten nitride are both generally-known materials that are commonly used in the art as a p-type work function layer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with that of Jagannathan because tungsten and tungsten nitride are both generally-known materials that are commonly used in the art as a p-type work function layer.

Jagannathan and Chang fail to teach the tungsten layer is fluorine free.

However, Pan teaches a means for forming a tungsten nitride layer using W(CO)6 as a precursor gas, which is generally-known and conventionally used to deposit tungsten without the contamination that fluorine causes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with that of Jagannathan and Chang because W(CO)6 is generally-known and conventionally used as a precursor gas to deposit tungsten without using caustic fluorine.

Regarding claim 2, Chang in view of Pan teaches the fluorine free tungsten is a p-type work function metal (Chang, [0032] and Pan, [0011]).

Regarding claims 3-6, Jagannathan teaches the gate is formed between a first 52 and a second spacer 52 in a CMOS device, the gate is formed above a doped well region 14A/16A in a CMOS device, the doped well is formed between a first 20 and a second STI region 20 in a CMOS device, and the gate is formed between a source 16A and drain terminal 16A in a CMOS device (Figure 10).

Regarding claim 7, Jagannathan teaches a PMOS gate structure, comprising a trench (where 230A is located in between 52A); a high-k metal layer 32A on a bottom and on sidewalls of the trench [0047]; a first layer 34 on the surface of the high-k metal; and a tungsten layer 40A in a space in the fluorine free tungsten (figure 10 and [0060]).

Jagannathan fails to teach the first layer is a fluorine free tungsten layer.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with that of Jagannathan because tungsten and tungsten nitride are both generally-known materials that are commonly used in the art as a p-type work function layer.

Jagannathan and Chang fail to teach the tungsten layer is fluorine free.

However, Pan teaches a means for forming a tungsten nitride layer using W(CO)6 as a precursor gas, which is generally-known and conventionally used to deposit tungsten without the contamination that fluorine causes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with that of Jagannathan and Chang because W(CO)6 is generally-known and conventionally used as a precursor gas to deposit tungsten without using caustic fluorine.

Regarding claim 8, Chang in view of Pan teaches the fluorine free tungsten is a p-type work function metal (Chang, [0032] and Pan, [0011]).


Regarding claims 9-12, Jagannathan teaches the gate is formed between a first and a second spacer (both 52) in a CMOS device, the gate is formed above a doped well region 14A/16A in a CMOS device, the doped well is formed between a first and a second STI region (both 20) in a CMOS device, and the gate is formed between a source 16A and drain terminal 16A of a CMOS device (figure 10).

Regarding claim 13, Jagannathan teaches a method of fabricating a MOSFET gate structure, comprising forming a trench (where 230A is located in between 52A); forming a layer of high-k metal 32A on a bottom and on sidewalls of the trench; forming a first layer 34 on the surface of the high-k metal; forming an n-type work function metal 36 on the surface of the first layer ([0048,0055] Note: [0048] of Jagannathan teaches layer 34 as a first type work function layer, which may be a “p-type” or “n-type” work function layer. [0055] teaches layer 36 as a second type work function layer. With these teachings, it would be obvious to one of ordinary skill in the art that layer 36 could be a p-type work function layer while layer 36 could be a n-type work function layer, thereby meeting this limitation); and forming a metal layer 40A in a space formed in the n-type work function metal (figure 10).

Jagannathan fails to teach the first layer is a fluorine free tungsten layer.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang with that of Jagannathan because tungsten and tungsten nitride are both generally-known materials that are commonly used in the art as a p-type work function layer.

Jagannathan and Chang fail to teach the tungsten layer is fluorine free.

However, Pan teaches a means for forming a tungsten nitride layer using W(CO)6 as a precursor gas (title and [0011]), which is generally-known and conventionally used to deposit tungsten without the contamination that fluorine causes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pan with that of Jagannathan and Chang because W(CO)6 is generally-known and conventionally used as a precursor gas to deposit tungsten without using caustic fluorine.

Regarding claim 14, Jagannathan in view of Pan teaches the fluorine free tungsten is formed by atomic layer deposition (Note: Jagannathan teaches that layer 34 6 as a precursor gas in [0011]) .

Regarding claim 15, Jagannathan teaches the n-type work function metal is formed by atomic layer deposition [0058].

Regarding claim 16, Chang in view of Pan teaches the fluorine free tungsten is a P-type work function metal (Chang, [0032] and Pan, [0011]).

Regarding claim 17, Jagannathan teaches the high-k metal is formed by atomic layer deposition [0047].

Regarding claim 18, the combination of references teaches a hard mask 39 is formed on the fluorine free tungsten 34L before the n-type work function metal is formed on the fluorine free tungsten (figure 7 of Jagannathan in which 34L is the fluorine-free tungsten taught by Pan and Chang).

Regarding claim 19, Jagannathan teaches a metal CMP is performed after the metal layer 40L is formed in the space formed in the n-type work function metal (figures 9-10).

Regarding claim 20, Jagannathan, Chang, and Pan fail to teach the layer of fluorine free tungsten is 10 to 40 angstroms in thickness.
In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the thickness of the fluorine-free tungsten layer claimed and the reference of Pan teaches a fluorine-free tungsten layer of about 50 nm, it would have been obvious to one of ordinary skill in the art to select a suitable thickness for the fluorine-free tungsten layer in the method of the combined references. 

The specification contains no disclosure of either the critical nature of the claimed thickness of the fluorine-free tungsten layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2009/0035941, issued to Park et al, discloses means of ALD deposition of tungsten.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899